       Case 1:19-cv-11605-WGY Document 26 Filed 12/18/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 GIGI KAI ZI CHAN


                Plaintiff,
                                                     Civil Action No. 19-cv-11605-WGY
                         V.



 WELLINGTON MANAGEMENT
 COMPANY LLP AND CHARLES ARGYLE,

                Defendants.



                JOINT STATEMENT PURSUANT TO LOCAL RULE 16.1


       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule 16.1, and the

Court's Notice of Scheduling Conference, counsel for Defendants Wellington Management

Company LLP and Charles Argyle ("Defendants") and counsel for Plaintiff Gigi Kai Zi Chan

("Plaintiff') certify that they have conferred concerning, among other things: the nature and basis

of their claims and defenses, preparing an agenda for matters to be discussed at the scheduling

conference and preparing a proposed pretrial schedule for the case including a plan for discovery.

Counsel for the parties agree to the following deadlines:

             PROPOSED PRETRIAL SCHEDULE AND DISCOVERY PLAN


I.     Initial Disclosures


       January 7, 2020                  Deadline for exchange of Initial Disclosures required by
                                        Fed. R. Civ. P. 26(a)(1)

II.    Fact Discovery


       June 1, 2020                     Deadline for completion of all discovery.


                                    .   D. J .
                                    -erea as the case manace:'
                               . heduling order.               ^ ^.02o
                                    Discovery cue
                                                                       20XO
                                    DisDosroive Mcr-
         Case 1:19-cv-11605-WGY Document 26 Filed 12/18/19 Page 2 of 2




III.     Dispositive Motions


         July 1,2020                  Deadline for filing dispositive motions, if any party
                                      determines that such a motion is appropriate.

         July 22, 2020                Deadline for filing opposition to motion for summary
                                      judgment, if any.

VI.      Final Pretrial Conference


         The Parties request that a final pre-trial conference date be scheduled for September 1,
2020, or a date thereafter convenient for the Court.



                                      CERTIFICATIONS


         Local Rule 16.1(d)(3) certifications will be filed by each of the Parties under separate
cover.



Respectfully submitted,

 GlGl KAI ZI CHAN                                  WELLINGTON MANAGEMENT
                                                   COMPANY LLP and CHARLES ARGYLE,
 By her attorneys,
                                                   By their attorneys,
 /s/ Patrick J. Hannon
 Barbara A. Robb (BBC # 639976)                    /s/Stephen T. Paterniti
 brobb@hartlevmichonrobb.com                       Stephen T. Paterniti (BBO # 564860)
 Patrick J. Hannon (BBO #664958)                   Stephen.Patemiti@jacksonlewis.com
 HARTLEY MICHON ROBB, LLP                          Jamie L. Kessler (BBO # 681867)
 155 Seaport Boulevard, 2"^^ Floor                 Jamie.Kessler@jacksonlewis.com
 Boston, MA 02210                                  JACKSON LEWIS P.C.
 Tel: (617)723-8000                                75 Park Plaza, 4^*^ Floor
                                                   Boston, MA 02116
                                                   Tel: (617) 367-0025
